DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
Applicant’s argument 1: Applicant’s arguments, page 11-12, recites, “Applicant submits that Moorti and Kim, alone or in combination, do not disclose or suggest a bi-directional frequency converter with a plurality of signal paths, each signal path including a modulator circuit and N-1 signal paths including a circuit that shifts phase. As the
Office Action points out, Moorti does not disclose a bi-directional frequency converter. (OA at 8). And although Kim discloses a bi-directional mixer that shifts RX signals to one frequency and TX signals to another frequency, Kim's circuit is very different from what is claimed”.... “Embodiments of Kim's bi-directional mixer are shown in figures 30 and 31 and described in paragraphs 233-37 of the Kim reference. These embodiments include a double-balanced mixer that includes diodes (FIG. 30, ,i 233-35) and a double-balanced mixer that includes transistors (FIG. 31, ,i 236-37). Nowhere does Kim disclose a mixer or frequency converter with a plurality of signal paths, each signal path including a modulator circuit and N-1 signal paths including a circuit that shifts phase, as claimed. For at least the reasons above, Applicant submits that amended, independent claims 1, 12, and 20 are patentable under § 103 in view of the cited references. Accordingly, Applicant
requests withdrawal of the§ 103 rejection of claims 1, 12, and 20. Applicant also requests
withdrawal of the§ 103 rejection of all pending dependent claims at least because they depend on patentable base claims”.
Examiner’s Response 1: The examiner interpret the claim limitations under BRI (broadest reasonable interpretation). Although Moorti does not explicitly teach said limitation “The BDFC circuit comprising a plurality of signal paths”, however, Kim teaches, fig 8, para [0142]-[0148], where, “the module  Bi-directional mixer equivalent to “Bi-directional Frequency converter” includes plurality of signal paths I and Q and a modem 600” with a phase shifter 250. Therefore, it has been obvious to person with ordinary skill in the art to combine the teaching of Kim into Moorti in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption. Therefore, Moorti in view of Kim teach the limitations as argued above. Hence the arguments are traversed.
All the remaining arguments are based on the arguments above and are responded to in full.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moorti et al (US 2018/0278290 A1), hereinafter, “Moorti” in view of Kim et al (US 2007/0173209 Al), hereinafter, “Kim”.
Regarding claim 1,  Moorti discloses: A transceiver system (fig 1 and 2, para [0031], system 100 includes a Full-Duplex Transceiver) comprising: an antenna (fig 2, para [0123], where, Transceiver 100 includes one or more antenna); a transmit/receive (TX/RX) circuit configured to couple transmit (TX) signals for transmission to the antenna and receive incoming (RX) signals from the antenna (para [0123], where, “TX1/RX1 antenna (coupled to both TX1 and RX1 signal paths via a duplexer) and a TX2/RX2 antenna (coupled to both TX2 and RX2 signal paths via a duplexer”), 
wherein transmission of the TX signals and reception of the RX signals occurs concurrently within a single frequency band (fig 1 and 2, para [0029]-[0030], where, both Transmitter 120 and Receiver 110 at the same time on the same channel); and 
However, Moorti does not explicitly teach: a bidirectional frequency converter (BDFC) circuit to separate the TX signals from the RX signals by converting the frequency of the TX signals, the RX signals, or both; the BDFC circuit comprising a plurality of signal paths; wherein at least N-1 of the plurality of signal paths includes a circuit that shifts a phase of the signal on the respective signal path relative to a signal on at least one other signal path of the plurality of signal paths, where N is the number of signal paths in the plurality of signal paths.  
However, Moorti does not explicitly teach: a bidirectional frequency converter (BDFC) circuit to separate the TX signals from the RX signals by converting the frequency of the TX signals, the RX signals, or both.  
Kim teaches: a bidirectional frequency converter (BDFC) circuit (fig 3, para [0115], where, “Bi-Directional mixer 300” (equivalent to “a bidirectional frequency converter (BDFC)”), where, “the RF signal transmission/reception apparatus comprises a bi-directional mixer 300 for converting a signal in any one of the IF band and the baseband ( or zero IF band) into a signal of the RF band”) to separate the TX signals from the RX signals by converting the frequency of the TX signals, the RX signals, or both (fig 4, para [0119], where, “the RF signal transmission/reception apparatus is adapted to separate transmission signals and reception signals of the IF band or baseband into inphase signals and quadrature signals, respectively, and bi-directionally transmit and receive the separated signals at the same time”); the BDFC circuit comprising a plurality of signal paths (fig 8, para [0142]-[0148], where, “the FIG. 9 includes an RF filter 105, a frequency synthesizer 200, a bi-directional mixer 300, a switch 310, a signal receiver 400, a signal transmitter 500, plurality of signal paths I and Q and a modem 600”); each signal path including a modulator circuit (fig 34 and fig 35, para [0250] and para [0251], where, uses modulator to modulate transmitted signal at S210 and demodulate at the receiving end); 
wherein at least N-1 of the plurality of signal paths includes a circuit that shifts a phase of the signal on the respective signal path relative to a signal on at least one other signal path of the plurality of signal paths, where N is the number of signal paths in the plurality of signal paths (fig 34, para [0248], where, the plurality of signal paths are IF_I and IF_Q for the BDFCs 300i and 300q including phase shifter 250).

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a bidirectional frequency converter (BDFC) circuit to separate the TX signals from the RX signals by converting the frequency of the TX signals, the RX signals, or both; the BDFC circuit comprising a plurality of signal paths; wherein at least N-1 of the plurality of signal paths includes a circuit that shifts a phase of the signal on the respective signal path relative to a signal on at least one other signal path of the plurality of signal paths, where N is the number of signal paths in the plurality of signal paths” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 2,  Moorti discloses: The transceiver system of claim 1 as rejected above; however, Moorti does not explicitly teach: wherein the BDFC circuit is configured to shift the frequency of the RX signal in one direction in a frequency spectrum and shift the frequency of the TX signal in another direction in the frequency spectrum.  
Kim teaches: wherein the BDFC circuit (fig 3, para [0115], where, “Bi-Directional mixer 300” (equivalent to “a bidirectional frequency converter (BDFC) circuit”) is configured to shift the frequency of the RX signal in one direction in a frequency spectrum and shift the frequency of the TX signal in another direction in the frequency spectrum (fig 4, para [0119]-[0121], where, the transceiver separates the Tx signal from the Rx signal and a bi-directional frequency shifting is accomplished).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a bidirectional frequency converter (BDFC) circuit to separate the TX signals from the RX signals by converting the frequency of the TX signals, the RX signals, or both” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 3,  Moorti discloses: The transceiver of claim 2, as rejected above, however, Moorti does not explicitly teach: wherein the frequency converter circuit is configured to shift the frequency of the RX signal to a frequency that is lower than the single frequency band and shift the frequency of the TX signal to a frequency that is higher than the single frequency band.  
Kim teaches: wherein the frequency converter circuit is configured to shift the frequency of the RX signal to a frequency that is lower than the single frequency band and shift the frequency of the TX signal to a frequency that is higher than the single frequency band (fig 13 and 20, where, the circuitry uses HPF filter for High frequency signal shifting and LPF filter for low frequency, para [0175]-[0177]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the frequency converter circuit is configured to shift the frequency of the RX signal to a relatively lower frequency and shift the frequency of the TX signal a relatively higher frequency” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 4,  Moorti discloses: The transceiver system of claim 1 further comprising a first filter to filter the TX signals and a second filter to filter the RX signals (fig 3A, para [0055], where, “the filter 142 may output a first filtered digital residue signal to the controller 144 and a second filtered digital residue signal to the channel estimator 143”). 
Regarding claim 5,  Moorti discloses: The transceiver system of claim 1 as rejected above; however, Moorti does not exclusively teach: wherein the plurality of signal paths comprises a plurality of parallel signal paths.  
Kim teaches: wherein the plurality of signal paths comprises a plurality of parallel signal paths (fig 3, para [0115], where, “Bi-Directional mixer 300” (equivalent to “a bidirectional frequency converter (BDFC) circuit”, fig 4, para [0119]-[0121], where, Bi-Directional mixer 300 includes plurality of parallel signal/data path for Tx and Rx).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the plurality of signal paths comprises a plurality of parallel signal paths” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 6,  Moorti discloses: The transceiver system of claim 12 as rejected above; however, Moorti does not explicitly teach: wherein the plurality of signal paths comprises four signal paths. 
Kim teaches: wherein the plurality of signal paths comprises four signal paths (fig 3, para [0115], where, “Bi-Directional mixer 300” includes plurality of signal paths such as Tx path and Rx path, fig 4, para [0119]-[0121], where, Bi-Directional mixer 300 includes four signal/data path for Tx and Rx).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the plurality of signal paths comprises a four signal paths” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 9,  Moorti discloses: The transceiver system of claim 1 as rejected above; however, Moorti does not explicitly teach: wherein the phase shifter circuit in each path of the plurality of signal paths is configured to shift the phase of the TX signal and the RX signal by a different degree value.  
 Kim teaches: wherein the phase shifter circuit in each path of the plurality of signal paths is configured to shift the phase of the TX signal and the RX signal by a different degree value (fig 4, phase shifter 250, shifts frequencies of Tx and Rx to different angle, e.g., 0 degree and 90 degree, para [0120]-[0121]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the phase shifter circuit in each path of the plurality of signal paths is configured to shift the phase of the TX signal and the RX signal by a different degree value” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 10,  Moorti discloses: The transceiver system of claim 5 as rejected above; however, Moorti does not exclusively teach: wherein the plurality of parallel signal paths are differential signal paths. 
 Kim teaches: wherein the plurality of parallel signal paths are differential signal paths (fig 3, para [0118], where, “may process differential transmission and reception signals. Here, the differential signals mean signals having a phase difference therebetween, for example, an inphase signal and a quadrature signal which are orthogonal to each other”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the plurality of parallel signal paths are differential signal paths” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 11,  Moorti discloses: The transceiver system of claim 10 as rejected above; however, Moorti does not exclusively teach: wherein the differential modulation switch and the phase shifter circuit is a differential phase shifter circuit.  
 Kim teaches: wherein at least one of the plurality of parallel signal paths includes a differential modulation switch and a differential phase shift circuit (fig 26, para [0255]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the differential modulation switch and the phase shifter circuit is a differential phase shifter circuit” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 12,  Moorti discloses: A transceiver system (fig 1 and 2, para [0031], system 100 includes a Full-Duplex Transceiver) comprising: an antenna (fig 2, para [0123]); 19Yi et al.MIT-494AUS a transmit/receive (TX/RX) circuit configured to couple transmit (TX) signals for transmission to the antenna (fig 2, para [0041] and [0043], where, the transmitter 120 transmits Tx signal to the antenna via the Tx signal coupler 130) and receive incoming (RX) signals from the antenna (fig 2, para [0039], receives incoming signal from the antenna vial the Rx signal coupler 130), wherein transmission of the TX signals and reception of the RX signals occurs concurrently within a single frequency band (fig 1 and 2, para [0029]-[0030], where, both Transmitter 120 and Receiver 110 at the same time on the “same channel” equivalent to “single frequency band”); and 
However, Moorti does not explicitly teach: a bidirectional frequency converter (BDFC) circuit having: a plurality of signal paths that convert a frequency of the TX signals to a first frequency and convert a frequency of the RX signals second frequency, wherein the first frequency and the second frequency are in separate frequency bands; a first port coupled to the antenna and configured to receive the RX signals and transmit the TX signals; and a first port coupled to the antenna and configured to receive the RX signals and transmit the TX signals within the single frequency band and a second port coupled to the TX/RX circuit to: receive the TX signals having the first frequency from the TX/RX circuit; and transmit the RX signals having the second frequency to the TX/RX circuit; wherein each signal paths of the plurality of signal paths includes a modulator circuit;  and wherein at least N-1 of the plurality of signal paths includes a circuit that shifts a phase of the signal on the respective signal path relative to a signal on at least one other signal path of the plurality of signal paths, where N is the number of signal paths in the plurality of signal paths.

Kim teaches: a bidirectional frequency converter (BDFC) circuit having: a plurality of signal paths (fig 8 -fig 9, para [0142]-[0148], where, the bi-directional mixer 300, that includes plurality of signal paths I and Q) that convert a frequency of the TX signals to a first frequency and convert a frequency of the RX signals second frequency (fig 3, para [0115], where, “Bi-Directional mixer 300” (equivalent to “a bidirectional frequency converter (BDFC)”), where, “the RF signal transmission/reception apparatus comprises a bi-directional mixer 300 for converting a signal in any one of the IF band and the baseband ( or zero IF band) into a signal of the RF band”), wherein the first frequency and the second frequency are in separate frequency bands (fig 4, para [0119], where, “the RF signal transmission/reception apparatus is adapted to separate transmission signals and reception signals of the IF band or baseband (i.e., they are different frequency band) into inphase signals and quadrature signals, respectively, and bi-directionally transmit and receive the separated signals at the same time”); 
a first port coupled to the antenna and configured to receive the RX signals and transmit the TX signals (fig 4 and 9, para [0119]-[0121], where, first port of the 300 is connected to the antenna via RF Filter 105, fig 9 and receive TX and RX signals); and 
a second port coupled to the message circuit to: receive the TX signals having the first frequency from the TX/RX circuit (fig 4 and 9, para [0148]-[0150], where, second port of the 300 is connected to the message circuit through I/Q line to Rx and TX message circuit); and transmit the RX signals having the second frequency to the TX/RX circuit (fig 4 and 9, para [0119]-[0121], where, second port of the 300 is connected to the message circuit through I/Q line to Rx and TX message circuit and transmit the separated Tx signal form the received Rx signal); wherein each signal paths of the plurality of signal paths includes a modulator circuit (fig 34 and fig 35, para [0250] and para [0251], where, uses modulator to modulate transmitted signal at S210 and demodulate at the receiving end); and
wherein at least N-1 of the plurality of signal paths includes a circuit that shifts a phase of the signal on the respective signal path relative to a signal on at least one other signal path of the plurality of signal paths, where N is the number of signal paths in the plurality of signal paths (fig 34, para [0248], where, the plurality of signal paths are IF_I and IF_Q for the BDFCs 300i and 300q including phase shifter 250).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a bidirectional frequency converter (BDFC) circuit having: a plurality of signal paths that convert a frequency of the TX signals to a first frequency and convert a frequency of the RX signals second frequency, wherein the first frequency and the second frequency are in separate frequency bands; a first port coupled to the antenna and configured to receive the RX signals and transmit the TX signals; and a first port coupled to the antenna and configured to receive the RX signals and transmit the TX signals within the single frequency band and a second port coupled to the TX/RX circuit to: receive the TX signals having the first frequency from the TX/RX circuit; and transmit the RX signals having the second frequency to the TX/RX circuit; wherein each signal paths of the plurality of signal paths includes a modulator circuit;  and wherein at least N-1 of the plurality of signal paths includes a circuit that shifts a phase of the signal on the respective signal path relative to a signal on at least one other signal path of the plurality of signal paths, where N is the number of signal paths in the plurality of signal paths” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 13,  Moorti discloses: The transceiver of claim 12, as rejected above, however, Moorti does not explicitly teach: wherein the frequency converter circuit is configured to shift the frequency of the RX signal to that is lower than the single frequency band shift the frequency of the TX signal to a frequency.
Kim teaches: wherein the frequency converter circuit is configured to shift the frequency of the RX signal to that is lower than the single frequency band shift the frequency of the TX signal to a frequency (fig 13 and 20, where, the circuitry uses HPF filter for High frequency signal shifting and LPF filter for low frequency, para [0175]-[0177]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the frequency converter circuit is configured to shift the frequency of the RX signal to that is lower than the single frequency band shift the frequency of the TX signal to a frequency” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 14,  Moorti discloses: The transceiver system of claim 12 further comprising a first filter to filter the TX signals and a second filter to filter the RX signals (fig 3A, para [0055], where, “the filter 142 may output a first filtered digital residue signal to the controller 144 and a second filtered digital residue signal to the channel estimator 143”). 
Regarding claim 15,  Moorti discloses: The transceiver system of claim 12 as rejected above; however, Moorti does not explicitly teach: wherein the plurality of paths comprises four signal paths. 
Kim teaches: wherein the plurality of paths comprises four signal paths (fig 3, para [0115], where, “Bi-Directional mixer 300” (equivalent to “a bidirectional frequency converter (BDFC) circuit”, fig 4, para [0119]-[0121], where, Bi-Directional mixer 300 includes four signal/data path for Tx and Rx).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the plurality of paths comprises a four signal paths” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 18,  Moorti discloses: The transceiver system of claim 12 as rejected above; however, Moorti does not explicitly teach: wherein multiple paths of the plurality of parallel signal paths includes a phase shift circuit and each phase shift circuit is configured to shift the phase of the TX signal and/or the RX signal by a different degree value.
 Kim teaches: wherein multiple paths of the plurality of parallel signal paths includes a phase shift circuit and each phase shift circuit is configured to shift the phase of the TX signal and/or the RX signal by a different degree value (fig 4, phase shifter 250, shifts frequencies of Tx and Rx to different angle, e.g., 0 degree and 90 degree, para [0120]-[0121]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein multiple paths of the plurality of parallel signal paths includes a phase shift circuit and each phase shift circuit is configured to shift the phase of the TX signal and/or the RX signal by a different degree value” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claim 19,  Moorti discloses: The transceiver system of claim 18 as rejected above; however, Moorti does not exclusively teach: wherein the plurality of parallel signal paths are differential signal paths. 
 Kim teaches: wherein the plurality of parallel signal paths are differential signal paths (fig 3, para [0118], where, “may process differential transmission and reception signals. Here, the differential signals mean signals having a phase difference therebetween, for example, an inphase signal and a quadrature signal which are orthogonal to each other”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the plurality of parallel signal paths are differential signal paths” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.
Regarding claims 20 and 23, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding Full-Duplex Transceiver system, and the rejection to claim 1 is applied hereto.
Regarding claims 21 and 22,  Moorti discloses: The transceiver system of claim 1, as rejected in claim 1, however, Moorti does not explicitly teach: wherein each circuit that shifts the phase is configured to shift the phase of the respective by a different phase offset relative to a phase offset other circuits that shift the phases.  
Kim teaches: wherein each circuit that shifts the phase is configured to shift the phase of the respective by a different phase offset relative to a phase offset other circuits that shift the phases (fig 4, para [0120]-[0121], where, “a phase shifter 250 receives an oscillation signal from an oscillator 210 and outputs two oscillation signals orthogonal to each other. A first bi-directional mixer 300i bi-directionally converts an inphase signal of the RF band and an inphase signal in any one of the IF band and the baseband at the same time using any one of the oscillation signals from the phase shifter 250”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each circuit that shifts the phase is configured to shift the phase of the respective by a different phase offset relative to a phase offset other circuits that shift the phases” taught by Kim into the system of Moorti  in order to provide an RF signal transmission/reception apparatus which can be reduced in chip size and be small in output power consumption.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461